Citation Nr: 1223198	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 28, 2010 for the assignment of an increased rating of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted an increased rating of 20 percent for bilateral hearing loss, effective June 28, 2010.  The Veteran perfected an appeal with respect to the 20 percent rating assigned as well as with the effective date for the increased rating, and the case was referred to the Board for appellate review.  

When the case was last before the Board in November 2011, the issue of entitlement to a rating in excess of 20 percent for bilateral hearing loss was denied and the issue of entitlement to an effective date earlier than June 28, 2010 for the assignment of a 20 percent rating for bilateral hearing loss was remanded.  The case is now back before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  A March 2006 rating decision granted service connection for bilateral hearing loss and assigned noncompensable evaluation effective from October 24, 2005. 

3.  An unappealed February 2009 Board decision denied entitlement to an effective date prior to October 24, 2005 for the grant of service connection for bilateral hearing loss.

4.  Following the February 2009 Board decision, the Veteran first filed an informal claim for an increased evaluation for his service-connected bilateral hearing loss on June 28, 2010. 

5.  The evidence of record does not show that it was factually ascertainable one year prior to June 28, 2010, that the Veteran's bilateral hearing loss met the criteria for a compensable evaluation. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 28, 2010 for the assignment of a 20 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of an increased rating for bilateral hearing loss in the August 2010 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to June 28, 2010, for the award of an increased rating for bilateral hearing loss. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including service treatment records, VA treatment records, and VA examination reports.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In this regard, after the most recent supplemental statement of the case was issued in April 2012, the Veteran's representative submitted the Veteran's statement indicating that he had no additional evidence regarding his appeal and that he wished for his case to be immediately forwarded to the Board.  Finally, the Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than June 28, 2010.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2011 remand.  Specifically, the November 2011 Board remand instructed the RO to obtain the results from the April 2010 audiogram and then readjudicate the claim.  If the benefits sought could not be granted, the remand indicates that a supplemental statement of the case should be issued.  Subsequently, the RO informed the Board that the April 2010 audiogram results were already of record, in the form of an August 2010 email.  A supplemental statement of the case explaining this, and denying the claim, was issued in April 2012.  Thus, the Board finds that the RO has complied with the Board's instructions and that the April 2012 supplemental statement of the case complies with the Board's November 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that June 28, 2010 is the correct date for the assignment of a 20 percent disability evaluation for the Veteran's service-connected bilateral hearing loss.  Service connection for bilateral hearing loss was granted in a March 2006 rating decision.  A noncompensable rating was established, effective from October 24, 2005.  The Veteran perfected an appeal with respect to the effective date assigned for the grant of service connection, and the Board denied entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss in an unappealed February 2009 decision.  As such, that decision is final.  38 C.F.R. § 20.1104.  

On June 28, 2010 the Veteran filed the instant claim for an increased rating for bilateral hearing loss.  In the August 2010 rating decision on appeal, the RO increased the rating for bilateral hearing loss to 20 percent, effective from the date of claim for increase, namely June 28, 2010.  The record does not contain any earlier statement indicating an intent to file a claim.  In fact, the Veteran did not submit anything to VA between the issuance of February 17, 2009 Board decision and the June 28, 2010 claim for an increased rating.  Therefore, the Veteran did not demonstrate an intent to raise an informal claim for an increased evaluation prior to June 28, 2010.

Based on the foregoing, the Board finds that a formal or informal claim for an increased evaluation was not received prior to the informal claim filed on June 28, 2010.  While the date of claim has been established, the Board must next determine under 38 C.F.R. § 3.400(o)(2) the earliest date as of which it is factually ascertainable that a 20 percent disability evaluation was warranted during the one year prior to June 28, 2010.  As previously discussed, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it will be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when the average pure tone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An April 2010 VA audiology consult notes that the Veteran reported increased difficulty hearing in some situations.  He reported no past history of hearing instrument use.  Audiogram results were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
40
45
50
65
50
Left Ear
25
40
65
70
50

Maryland CNC tests revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Such findings represent level II hearing impairment in the right ear and level IV hearing impairment in the left ear under Table VI.  (This examination does not reflect an exceptional pattern of hearing.)  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In May 2010, VA audiology clinic records indicate that hearing aids were ordered for the Veteran.

The July 2010 VA fee basis examination report notes pure tone air conduction thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
60
60
65
75
65
Left Ear
45
40
65
70
55

Maryland CNC tests revealed speech recognition ability of 86 percent in the right ear and 70 percent in the left ear.  Such findings represent level III hearing impairment in the right ear and level V hearing impairment in the left ear under Table VI.  However, these results reflect an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) for the right ear only.  As such, under Table VIA, the right ear findings are increased to a level V.  A 20 percent evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A September 2010 VA audiology clinic note indicates that the Veteran was seen for delivery of his hearing aids.  He reported good aided gain and a satisfactory sound quality from the hearing aids.  Prognosis for success was noted to be good.  The Veteran used the telephone and it was confirmed that he could hear well on the phone.  

An October 2010 VA audiology clinic note indicates that the Veteran was seen for complaints that his hearing aids were too loud.  He did not know how to turn them down.  His hearing was rechecked and his actual thresholds were 15 decibels better in low to mid frequencies than previous testing indicated.  Current speech recognition percentages were noted to be consistent with thresholds.  

A November 2010 VA audiology clinic note indicates that the Veteran was being seen for delivery of new hearing aids.  He recently tried other hearing aids and was now trying another set since his hearing testing showed that his thresholds were 15 decibels better than previously shown.  He reported good aided gain and a satisfactory sound quality from the hearing aids.  Prognosis for success was noted to be guarded.  The Veteran was confirmed to have good hearing using the telephone.

In reviewing the evidence of record, the Board finds that an earlier effective date of the award of a 20 percent rating for the Veteran's bilateral hearing loss is not in order.  In this regard, the Veteran's hearing impairment was within the noncompensable range according to the diagnostic testing criteria up until the July 2010 fee basis examination.  Thereafter, on retesting in October 2010, his thresholds were 15 decibels better than previous testing indicated.  

As noted above, the July 2010 VA fee basis audiological examination demonstrated that under the Rating Schedule, the Veteran's hearing impairment has been manifested by level V hearing acuity in the right ear and level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, as the Veteran's hearing in the right ear displayed an exceptional pattern under 38 C.F.R. § 4.86(a).  Using Table VII, the result is a 20 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

In this case, there is no medical evidence dated between February 17, 2009 and June 28, 2010, that contains audiogram results warranting a compensable rating for bilateral hearing loss.  As previously noted, the April 2010 audiogram results fall squarely under the noncompensable criteria, and there are no audiogram results whatsoever between February 17, 2009 and the April 2010 audiogram results.  

Based on the foregoing, the Board finds that the February 2009 Board decision became final and that the Veteran's statements and medical evidence following the issuance of that decision did not demonstrate an intent to raise an informal claim for an increased evaluation prior to June 28, 2010.  Therefore, the Board finds that a formal or informal claim was not received prior to the informal claim filed on June 28, 2010.  In addition, the Board finds that Veteran would not have been entitled to an increased evaluation one year prior to his date of claim.  As previously noted, the effective date for an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it will be the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date earlier than June 28, 2010, for the assignment of a 20 percent disability evaluation for bilateral hearing loss.



ORDER

Entitlement to an effective date earlier than June 28, 2010 for the assignment of a 20 percent disability evaluation for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


